DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1-4, 6-7, and 9-10 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 1.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Steven Hultquist on 07/19/2021.
Claim 1 has been amended as follows:

1. A method for treating osteoporosis by selectively distributing a fusion peptide to bone tissue, comprising administering (i) the fusion peptide in which a bone tissue-selective peptide represented by an amino acid sequence of SEQ ID NO: 3 bound to parathyroid hormone (PTH) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of treating osteoporosis comprising administering a fusion peptide in which a bone tissue-selective peptide represented by an amino acid sequence of SEQ ID NO: 3 bound to parathyroid hormone (PTH) wherein the content of the fusion peptide in the composition is 10 to 100 µg, is novel and non-obvious.
The closest prior art is US 20100129341 (hereinafter “the ’341 publication”). The ‘341 publication teaches a fusion protein comprising parathyroid hormone (PTH) coupled with a collagen binding peptide ([0007, 0008] and claim 61 and 62) and the use of the fusion protein for the treatment of bone disease such as renal osteodystrophy [0027, 0182]) and that the composition injected intraperitoneally ([0012, 0013, 0031] and claim 81). 
The ‘341 publication does not teach the peptide comprising amino acid sequence of SEQ ID NO: 3 and does not teach the content of the fusion peptide in the composition being 10 to 100 µg.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-7, and 9-10 are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654